Citation Nr: 1105204	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-48 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether overpayments in the total amount of $27,698.00 were 
properly created.

2.  Entitlement to a waiver of recovery of overpayments in the 
amount of $27,698.00.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1969 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 decision by the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared and testified at a Board hearing held in 
Washington, DC before the undersigned Veterans Law Judge in 
October 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2009 decision, the Committee on Waivers and Compromises 
denied the Veteran's request for a waiver of an overpayment in 
the amount of $27,698.00.  The decision indicates that the 
overpayment is made up of two components.  The first component is 
the original debt in the amount of $25,424.00.  A waiver of this 
amount was denied on the basis that it is too old for waiver 
consideration as the Veteran was notified on October 23, 1992, of 
the debt, including the procedure to apply for a waiver.  The 
second component is an increase in debt in the amount of 
$2,274.00, which represents the amount of a duplicate payment to 
the Veteran for his VA payment dated February 27, 2009, which was 
issued via direct deposit.  The Veteran claims he did not have 
his checks direct deposited but mailed and that someone else must 
have told VA to redirect his check to this bank account.  On 
March 9, 2009, a convenience check was issued to the Veteran, but 
it was later determined that the bank account to which the 
February 27, 2009, payment was sent had the Veteran as an owner.  
Consequently, it was determined that the Veteran was 
inappropriately paid twice for this payment.

In statements submitted in March and April 2009, the Veteran has 
questioned the validity of the debt owed.  There has been no 
determination made as to this issue raised by the Veteran.  The 
issue of validity of the debt is implicit in the waiver issue.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Thus, in any 
waiver case, if a creation issue is raised, it must be addressed 
by the Agency of Original Jurisdiction (AOJ).  Here, the Veteran 
has raised the issue of creation of the original debt and has 
stated that he is not aware of the basis for this debt.  Thus, on 
remand, the Veteran must be supplied with a straightforward 
computation showing the creation of the overpayment and a 
statement of the reasons behind creation of the overpayment.  

With regard to the additional debt, there is no showing that the 
Veteran was advised of the calculation of the debt or the 
reasoning behind this debt until the July 2009 decision on his 
request for a waiver.  Despite that, at his hearing before the 
Board, he continued to claim that this issue regarding the 
February 2009 payment has never been resolved.  In addition, the 
Veteran continued to claim that he did not have direct deposit 
and did not authorize VA to direct deposit his payment into any 
bank account.  In fact, he said he was sent the paperwork for 
direct deposit but never returned it.  The Board notes that it 
does not appear that efforts were made to verify that the direct 
deposit authorization was in fact signed and submitted by the 
Veteran.  The Veteran should also be notified of evidence he can 
submit in order to support his claim that the account was not his 
such as supplying a copy of the bank's account signatory card or 
other evidence that may show, for example, that the signature on 
the account is not the Veteran's.  

With regard to waiver of these overpayments, the Board finds that 
it cannot proceed to adjudicate this issue as the record is not 
complete.  Specifically, the record fails to contain any notice 
letters sent to the Veteran notifying him of the overpayment and 
advising him of his rights to request a waiver.  The only letters 
in the claims file are from July and October 1992 and relate to 
the creation of the debt.  These letters were sent by the AOJ to 
the Veteran advising him that his nonservice-connected pension 
benefits were to be terminated.  In various letters and 
statements in the claims file, it has been stated that the 
Veteran was notified by letter on October 23, 1992, of the 
overpayment and his rights to request a waiver.  Neither this 
letter, nor any follow up letters, sent by VA to the Veteran 
relating to the overpayment are associated with the claims file.  
In fact, the letter from Debt Management that was the instigating 
factor for the Veteran's call to VA in November 2008 regarding 
the debt of $25,424.00 is not even associated with the record.  
Moreover, the Board notes that the claims file does not contain a 
notice letter to the Veteran of the additional overpayment in the 
amount of $2,274.00 resulting from the disputed February 2009 
payment.   Without these letters, the Board cannot ensure VA's 
compliance with the notice requirements or determine whether the 
Veteran's claim for a waiver is timely.  Thus, on remand, these 
letters should be obtained and associated with the claims file so 
that the Board may conduct a de novo review of all the evidence 
relevant to the Veteran's waiver claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all 
notices sent to the Veteran relating to the 
overpayments totaling $27,698.00.

2.  Contact the Veteran and ask him to 
provide evidence relating to his claim that 
the bank account that the February 2009 
payment was direct deposited into was not his 
account.  Such evidence may include, for 
example, the bank signatory card or other 
such evidence that may show the Veteran was 
not the signatory on the account or that his 
name was forged on the account.  It may also 
include evidence that the address on the 
account was not his or that the information 
on the account was otherwise not his personal 
information.

3.  Confirm that the Veteran submitted a 
direct deposit authorization form directing 
VA to direct deposit his payments in the 
disputed bank account, including confirming, 
if possible, the Veteran's accurate signature 
on the form and that it was actually sent 
from the Veteran.

4.  Thereafter, adjudicate the issue of the 
validity of the overpayments.  The Veteran 
should be provided with a straightforward 
computation showing the creation of the 
overpayments and a clear explanation of the 
reasons for the creation of the overpayments.

5.  Finally, if the validity of the 
overpayments is confirmed, readjudicate the 
Veteran's claim for a waiver of the 
overpayments, especially whether the 
application for waiver was timely as to the 
original overpayment in the amount of 
$25,424.00, taking into consideration the 
demand letters sent and the Veteran's report 
that he never received notice of this 
overpayment until November 2008.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


